Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00141-CR

                                              Mark A. KRIST,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR5258
                               Honorable Jennifer Peña, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: April 10, 2019

DISMISSED

           The trial court’s certification in this appeal states “this criminal case is a plea-bargain case,

and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss this appeal “if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                   04-19-00141-CR


       On March 18, 2019, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

is made part of the appellate record by April 8, 2019. See TEX. R. APP. P. 25.2(d), 37.1; see also

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174,

176 (Tex. App.—San Antonio 2003, no pet.).

       On March 26, 2019, Appellant’s court-appointed appellate counsel conceded that this court

has no choice but to dismiss this appeal.

       Considering Rule 25.2(d)’s requirements, the record, and Appellant’s response, we dismiss

this appeal. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-